Case 16-31602            Doc 1468        Filed 01/25/19 Entered 01/25/19 15:37:25                      Desc Main
                                          Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                       :
 In re                                 :                              Chapter 11
                                       :
 KAISER GYPSUM COMPANY, INC., et al.,1 :                              Case No. 16-31602 (JCW)
                                       :
           Debtors.                    :                              (Jointly Administered)
                                       :

                        NOTICE OF PROPOSED AGENDA OF
                 MATTERS SCHEDULED FOR EMERGENCY HEARING ON
                      TUESDAY, JANUARY 29, 2019, AT 2:00 P.M.

    1. Emergency Motion for a Stay of Proceedings in Light of Lapse of Appropriations
       [Docket No. 1420].

             a. Related Pleadings: None.

             b. Objection Deadline: None stated.

             c. Status: This matter is going forward.


Requests for telephonic appearances should be directed to hearings@ncwd.net.


This, the 25th day of January 2019.


                                                      RAYBURN COOPER & DURHAM, P.A.

                                                      By:       /s/ John R. Miller, Jr.
                                                                John R. Miller, Jr.
                                                                N.C. State Bar No. 28689
                                                                1200 Carillion, 227 West Trade Street
                                                                Charlotte, NC 28202
                                                                (704) 334-0891

                                                      Counsel to the Debtors and Debtors in possession



1       The Debtors are the following entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
(7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.

                                                   {00321803 v 1 }1
